Citation Nr: 1212674	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  09-08 960	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for Type II (adult-onset) Diabetes Mellitus, including due to Agent Orange exposure.

2.  Entitlement to service connection for Type II (adult-onset) Diabetes Mellitus, including due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to February 1980.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an August 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) - which determined there was not new and material evidence and, therefore, denied the Veteran's petition to reopen his claim for service connection for Type II Diabetes Mellitus, which he alleges is the result of exposure to Agent Orange.

In support of his claim, the Veteran testified at a hearing at the RO in October 2011 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  

Because, contrary to what the RO concluded, there is new and material evidence, the Board is reopening this claim.  However, rather than immediately readjudicating this claim on its underlying merits, the Board instead is then remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.


FINDINGS OF FACT

1.  In February 2003, the RO denied the Veteran's claim for service connection for Type II Diabetes Mellitus, including due to Agent Orange exposure; and, although appropriately notified of that decision and apprised of his procedural and appellate rights, he did not appeal. 

2.  Additional evidence since received, however, relates to an unestablished fact necessary to substantiate this claim because it suggests the Veteran had duties and responsibilities in a military unit stationed near or along the demilitarized zone (DMZ) in Korea during a time when Agent Orange may have been sprayed there.


CONCLUSIONS OF LAW

1.  The RO's February 2003 rating decision initially considering and denying this claim for service connection for Type II Diabetes Mellitus, including on the premise it is the result of exposure to Agent Orange, is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2011).

2.  But there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Since the Board is reopening this claim on the basis of new and material evidence, and then remanding this claim for further development before readjudicating this claim on its underlying merits, the Board need not discuss at this juncture whether there has been compliance with the notice and duty to assist provisions of the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5103, 5103A; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See, too, Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  This, instead, is better determined once the additional development of this claim on remand has been completed. 



Furthermore, because this claim is being reopened, the Board need not determine whether there has been sufficient VCAA notice to comply with the holding in Kent v. Nicholson, 20 Vet. App. 1 (2006), wherein the U.S. Court of Appeals for Veterans Claims (Court/CAVC) held that VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying benefit being sought, i.e., service connection.  To satisfy this requirement, VA adjudicators are required to look at the bases of the denial in the prior decision and provide the claimant a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  See also VA Gen. Couns. Mem., paras. 2, 3 (June 14, 2006), wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  Here, the Board is reopening the claim, regardless, so even were the Board to assume for the sake of argument that there has not been sufficient Kent notice, this is ultimately inconsequential and, therefore, 
at most nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, as the pleading party attacking the agency's decision, the Veteran, not VA, has the burden of proof of showing there is a VCAA notice or assistance error and, moreover, that it is unduly prejudicial, meaning outcome determinative of the claim).

II.  Whether there is New and Material Evidence to Reopen this Claim

The RO originally considered and denied this claim in a February 2003 rating decision.  That same month, the RO sent the Veteran a letter notifying him of that decision and apprising him of his procedural and appellate rights.  He did not appeal, however, so that decision became final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.  



Since the RO has previously considered and denied this claim and the Veteran did not timely appeal the decision, the first inquiry is whether there is new and material evidence since that decision to reopen this claim.  38 C.F.R. § 3.156(a).  Irrespective of the RO's determination as to whether there is new and material evidence, so, too, must the Board make this threshold preliminary determination - before proceeding further, because it affects the Board's jurisdiction to adjudicate this claim on its underlying merits, i.e., on a de novo basis.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  If the Board finds that new and material evidence has not been submitted, then its analysis must end, as further analysis is neither required nor permitted.  See Barnett, 83 F.3d at 1383-4.  McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  See also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); VAOPGCPREC 05-92 (March 4, 1992). 

If, however, there is new and material evidence, then the Board must reopen the claim and review the former disposition.  38 U.S.C.A. § 5108. 

For a petition to reopen, as here, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers; and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence already of record at the time of the last prior final denial of the claim sought to be opened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible"). 



The RO's February 2003 decision denying this claim is the last final and binding decision on this claim, so it marks the starting point for determining whether there is new and material evidence.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (indicating VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of the claim on any basis to determine whether the claim should be reopened and readjudicated on the merits, so irrespective of whether the prior decision was on the underlying merits or, instead, a prior petition to reopen the claim). 

In that February 2003 RO decision, the essential basis of the denial of this claim was that Type II Diabetes Mellitus was not shown during service - so not established as directly incurred in service, and not shown to the required minimum compensable degree of at least 10-percent disabling within one year after service - so not established as presumptively incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).  That decision also determined that it could not otherwise be presumed the diabetes was incurred in service because the Veteran did not serve in Vietnam or along the DMZ in Korea, so not in locations and at times that might have exposed him to Agent Orange, although Type II Diabetes Mellitus is one of the conditions presumptively associated with said exposure.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The additional evidence submitted since that February 2003 RO decision includes a statement from a comrade of the Veteran who reported duties while in A Company, 802nd Engineer Battalion, which involved visiting an asphalt plant near the DMZ.  This additional evidence is both new and material because it relates to an unestablished fact necessary to substantiate this claim by suggesting the Veteran had occasion during his service to come in close proximity of the DMZ in Korea, where the Department of Defense (DoD) has conceded that Agent Orange was used, albeit only at specific times and places.  This additional evidence therefore addresses a necessary requirement in the Veteran's quest to establish that his Type II Diabetes Mellitus is a presumed consequence of exposure to Agent Orange in or along the DMZ in Korea.

So this additional evidence raises a reasonable possibility of substantiating this claim and, thus, is new and material and reason to reopen this claim.  See 38 C.F.R. § 3.156(a).


ORDER

As there is new and material evidence, the claim for service connection for Type II Diabetes Mellitus, including due to Agent Orange exposure, is reopened, subject to the further development of this claim on remand.


REMAND

The Veteran has Type II (adult-onset) Diabetes Mellitus, and he claims that during his military service in South Korea, in A Company, 802nd Engineer Battalion, he was a control manager for an asphalt operation that required him to visit an asphalt plant approximately a half mile from the Korean DMZ.  His service personnel records confirm he served in Korea as a member of the 802nd Engineer Battalion from September 1968 to October 1969.  And in support of his claim, in a March 2007 statement a service comrade attested that the Veteran's duties and responsibilities in Korea required him to inspect an asphalt plant that was in close proximity to the DMZ.

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed in 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent, such as the dioxin in Agent Orange, unless there is affirmative evidence establishing that he was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii). 



Importantly, a new provision expanding this herbicide-exposure presumption was instituted for certain Veterans who served in Korea along the DMZ.  See 76 FR 4245 (January 25, 2011).  Effective February 24, 2011, VA amended its adjudication regulations to extend a presumption of herbicide exposure to certain Veterans who served in Korea.  Specifically, VA added a new paragraph (a)(6)(iv) to 38 C.F.R. § 3.307 that reads as follows:  A Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 

These amendments are applicable to all applications for benefits that are received by VA on or after February 24, 2011 and to all applications for benefits that are pending before VA, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit on February 24, 2011.  76 FR 4245 (January 25, 2011). 

There is a list of units that have been recognized by the Department of Defense (DoD) as having served in areas along the Korean DMZ.  See M21-1MR manual at part IV, subpart ii, chapter 2, § C.10.p; available at http://vbaw.vba.va.gov/bl/21/M21-1MR/m21-1mr_main.htm. 

Although the Veteran's unit, the 802nd Engineer Battalion, served in Korea from September 1968 to October 1969, so during the time period covered by this presumption, his unit is not among those recognized as having served in the Korean DMZ.  Under VA regulations, specifically M21-1MR, Part IV, 2.B. 6. D, if a Veteran served in Korea between April 1968 and July 1969, and he was in a unit other than one listed in M21-1MR, Part IV, 2.B. 6. B, the RO should develop the claim with the claimant and the service department to establish herbicide exposure on a factual case-by-case basis.  

For purposes of this service-connection claim for Type II Diabetes Mellitus due to exposure to herbicides in Korea, the RO has considered the units recognized as having served in or along the Korean DMZ, but ultimately determined the Veteran's unit was not one of them.  However, pursuant to VA regulation M21-1MR, Part IV, 2.B. 6. D, the RO still has to develop this claim with the claimant and the appropriate service department or the U. S. Army and Joint Services Records Research Center (JSRRC) on a case-by-case basis to determine whether the Veteran was in fact exposed to herbicides in or along the Korean DMZ.

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Compile all evidence submitted by the Veteran in support of this claim, including his lay testimony, the transcript of his October 2011 hearing testimony, the March 2007 statement from his service comrade, and the copies of his service personnel records and units of assignment.  Forward these and any other necessary records to the JSRRC to determine whether the Veteran, as a member of the U.S. Army 802nd Engineer Battalion, was exposed to herbicides in Korea during his service there from September 1968 to October 1969.  

2.  Then readjudicate this claim.  If this claim remains denied, send the Veteran and his representative a supplemental statement of the case and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


